Filed 6/1/15 Shew v. Dept. of Insurance CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

WELLMAN DALE SHEW,
                                                                                           F069232
         Plaintiff and Appellant,
                                                                           (Super. Ct. No. 13CECG02067)
                   v.

DEPARTMENT OF INSURANCE et al.,                                                           OPINION

         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Fresno County. Carlos A.
Cabrera, Judge.
         McCormick, Barstow, Sheppard, Wayte & Carruth and Scott M. Reddie for
Plaintiff and Appellant.
         Kamala D. Harris, Attorney General, Paul D. Gifford, Assistant Attorney General,
Molly K. Mosley and Serajul F. Ali, Deputy Attorneys General, for Defendants and
Respondents.
                                                        -ooOoo-
       Appellant, Wellman Dale Shew, challenges the revocation of his insurance
license. Respondents, the Department of Insurance and Insurance Commissioner Dave
Jones (collectively Department), revoked appellant’s license based on appellant having
been convicted of two misdemeanor offenses for sexually related conduct. Appellant had
secretly video recorded a female employee in his insurance office’s bathroom over
several weeks and had secretly exposed and photographed the breasts of a sleeping
woman.
       At his administrative hearing, appellant did not dispute the facts underlying his
criminal convictions. Rather, appellant attributed his behavior to his pornography
addiction and claimed that he had been successfully rehabilitated.
       The administrative law judge (ALJ) concluded appellant’s rehabilitative efforts
were incomplete because appellant did not address rehabilitation for the actual crimes and
did not appreciate the seriousness of his offense. Instead, appellant focused largely, if not
solely, on recovery from an addictive disorder. The Department adopted the ALJ’s
recommendation that appellant’s license be revoked.
       Appellant filed a petition for administrative mandamus in the trial court seeking to
overturn the Department’s revocation of his license. The trial court affirmed the
Department’s decision.
       On appeal, appellant argues the ALJ’s key findings that were adopted by the trial
court are not supported by the weight of the evidence. According to appellant, the ALJ in
effect dismissed all the actual evidence of rehabilitation and imposed the harshest penalty
possible. Appellant further argues the trial court committed reversible error when it
refused to issue a statement of decision.
       The record supports the decision to revoke appellant’s insurance license. Further,
the trial court’s error in refusing to issue a statement of decision was not prejudicial.
Accordingly, the judgment will be affirmed.



                                              2.
                                    BACKGROUND
       Appellant was licensed by the Department in 1982.
       In 2011, appellant was convicted of a misdemeanor in California. Appellant had
video recorded a female employee with a hidden camera in his insurance office’s
bathroom without the employee’s knowledge or consent. Appellant video recorded his
employee multiple times over a period of approximately four weeks in early 2010. The
images were discovered when appellant gave his computer drives to another individual.
This individual contacted the police department and an investigation followed.
       During this investigation, the police also found compromising photographs
appellant had secretly taken of another woman in 2005. Appellant and this woman had
been friends for many years and were sharing a room in Nevada during a volleyball
tournament. While this woman was sleeping, appellant pulled up her shirt and took
pictures of her exposed breasts. After the police discovered these 2005 photographs,
appellant met with this victim and admitted to her that he had taken the pictures.
Appellant was thereafter convicted of a misdemeanor in Nevada.
       The Department instituted disciplinary proceedings against appellant based on
these two convictions and the underlying conduct.
       At the administrative hearing, the Department presented testimony from the two
victims. Appellant’s former employee testified that she felt like she “had been raped”
and that her “whole sense of security was compromised.” She explained she was
skeptical of appellant’s rehabilitation efforts because, before appellant video recorded
her, he was in counseling and “doing his church groups.” The ALJ concluded that
appellant’s former employee “was profoundly and very negatively impacted by these
events.”
       Appellant’s former friend testified that when she learned of the secret
photographing five years after it occurred, she felt “mortified” and “violated.” She was
devastated and became physically ill. Appellant’s former friend was also skeptical of

                                             3.
appellant’s church-based rehabilitative efforts because appellant was attending church
when he committed the crimes.
       Appellant testified that he would not repeat this type of behavior again because he
hurt so many people and is being vigilant in his recovery. He stated he has support
through his church based group, Celebrate Recovery, and is being held accountable by
his current employee, his wife, the Celebrate Recovery program, and Covenant Eyes
software. Covenant Eyes monitors his internet usage and is readily accessible to those to
whom he is accountable. When asked by his own counsel why he should be allowed to
keep his license considering this pattern of behavior, appellant replied that he has an
addiction to pornography and has been trying to replace his bad behaviors with good
behaviors. Appellant attributed his act of video recording his employee to his
pornography addiction. He explained he wanted an image of someone he knew.
However, appellant stated that he secretly photographed his former friend because he
“was mad at her that night.”
       Appellant voluntarily began individual counseling in March 2010 with Paul
Mavrogeorge, a licensed marriage and family therapist. Appellant testified that
Mavrogeorge is helping him deal with both pornography addiction and his criminal
behavior. However, this was not the first time that appellant had been to therapy for
pornography addiction.
       Mavrogeorge did not testify at the hearing. Instead, appellant presented two letters
from Mavrogeorge. In the letter dated December 1, 2011, Mavrogeorge stated that
appellant came to counseling “in an attempt to resolve issues he was having with sexual
impulsivity” and that appellant “has been very involved and willing to do all that was
required to salvage his marriage and correct the emotional issues that led to his
destructive behavior.” Mavrogeorge further noted that at no time did appellant “justify or
minimize his behaviors.”



                                             4.
       The second letter from Mavrogeorge dated March 12, 2013, was submitted as an
update after the hearing. Mavrogeorge stated that his opinions expressed in the
December 2011 letter had not changed and were strengthened by the further passage of
time. Mavrogeorge concluded:

       “The follow up work with Mr. Shew has allowed me to see an individual
       very open to recovery and repentance. Wellman has continued to stay very
       active in recovery and has become a leader and group facilitator in his
       recovery program. When an individual is in recovery from an addictive
       disorder, long term life style change is the key element that determines long
       term success. Mr. Shew continues to demonstrate the externalized
       behaviors associated with long term recovery and appears determined to
       continue the process of change he began three years ago.”
       At the hearing, appellant also offered the testimony of numerous character
witnesses. Counselors from appellant’s church, professional associates, appellant’s
current employee and members of appellant’s family, including his wife, testified that
appellant had demonstrated remorse, took full responsibility for his actions, sincerely
desired to change and had changed. For example, the leader of appellant’s recovery
group stated he believes that appellant “is a changed man who will not return to his past
behaviors.”
       The ALJ issued a proposed decision recommending that appellant’s license be
revoked. The ALJ characterized appellant’s “time, work and commitment to his
rehabilitation and recovery” as “impressive” noting that he has been consistent, serious
and remorseful. The ALJ found the testimony of those close to appellant that his efforts
have been genuine and that he is well on the road to rehabilitation to be persuasive.
Nevertheless, the ALJ determined that appellant did not appreciate the seriousness of his
offense and the victimization it encompassed. The ALJ noted that neither appellant nor
Mavrogeorge addressed the very significant issue of appellant’s “gross abuse of power
and trust in relationships.” Rather, the focus of appellant’s rehabilitation efforts “focused
largely, if not solely, on ‘recovery from an addictive disorder.’” Further, the ALJ


                                             5.
recognized that the severity of appellant’s conduct and its effect on his victims should be
weighed against the evidence of rehabilitation. The ALJ concluded that, until appellant
“gains greater insight on these other elements underlying his criminal offense, his
rehabilitative efforts remain incomplete. And until then, he is not a fit and proper person
to hold an insurance license.”
       The Department adopted the ALJ’s proposed decision and ordered appellant’s
license revoked.
       Appellant petitioned for reconsideration of the Department’s order adopting the
proposed decision. Appellant included an additional letter from Mavrogeorge in which
Mavrogeorge disagreed with the ALJ’s statement that neither appellant nor Mavrogeorge
addressed that appellant grossly abused a position of power and trust in relationships in
the course of the therapy sessions. Mavrogeorge wrote “Although not the entire focus of
our therapy sessions, Mr. Shew and I did consider the seriousness of Mr. Shew’s offense
because it clearly encompassed an abuse of professional and personal boundaries and
significant victimization of personal relationships.”1
       The petition for reconsideration was deemed denied by operation of law.
       Appellant then filed the underlying petition for writ of administrative mandamus.
Before the hearing on the petition, appellant filed a written request for a statement of
decision under Code of Civil Procedure section 632.
       The trial court held the hearing on the petition in October 2013 and issued its
decision affirming the Department’s decision in January 2014. The trial court concluded
that the order revoking appellant’s license was supported by the ALJ’s findings and the
weight of the evidence. The trial court also denied appellant’s request for a statement of
decision finding that Code of Civil Procedure section 632 did not apply.


1      This third letter is not part of either the administrative record or the trial court
record. Accordingly, it is not part of the record on appeal and will not be considered.


                                              6.
                                       DISCUSSION
1.     Standard of review.
       When an administrative decision substantially affects a fundamental vested right,
such as the revocation of a professional license, the trial court must exercise its
independent judgment on review. (Rand v. Board of Psychology (2012) 206 Cal. App. 4th
565, 574 (Rand).) Thus, the trial court examines the administrative record for errors of
law and conducts an independent review of the entire record to determine whether the
weight of the evidence supports the administrative findings. (Ogundare v. Department of
Industrial Relations (2013) 214 Cal. App. 4th 822, 827.) Nevertheless, the trial court must
accord a strong presumption of correctness to the administrative findings. (Fukuda v.
City of Angels (1999) 20 Cal. 4th 805, 816-817 (Fukuda).) Further, while the trial court
must exercise its independent judgment in determining whether the administrative
findings are supported by the weight of the evidence, the propriety of the penalty to be
imposed, considering rehabilitation and other relevant factors, is vested in the discretion
of the administrative agency. (Windham v. Board of Medical Quality Assurance (1980)
104 Cal. App. 3d 461, 473.) Additionally, it is the petitioner who bears the burden of
establishing administrative error. (Fukuda, supra, 20 Cal.4th at p. 817.)
       Although the trial court is required to review an administrative decision under the
independent judgment standard of review, the appellate court reviews the trial court’s
determination under the substantial evidence test. (Fukuda, supra, 20 Cal.4th at p. 824.)
Thus, we must resolve all conflicts in the evidence, and indulge all reasonable inferences,
in favor of the trial court’s judgment. (Rand, supra, 206 Cal.App.4th at p. 575.) The
question on appeal is whether the evidence reveals substantial support, contradicted or
uncontradicted, for the trial court’s conclusion that the weight of the evidence supports
the administrative findings of fact. The trial court’s findings will be upheld unless they
so lack evidentiary support that they are unreasonable. (Breslin v. City and County of
San Francisco (2007) 146 Cal. App. 4th 1064, 1078.)

                                              7.
2.     The weight of the evidence supports the administrative findings of fact.
       The Department may revoke an insurance license on any of the grounds that
would result in the denial of a license application. (Ins. Code, § 1738.) The revocation
grounds include being convicted of “a misdemeanor denounced” by the Insurance Code
“or other laws regulating insurance.” (Ins. Code, § 1668, subd. (m)(2).) Crimes or acts
that are substantially related to the qualifications, functions or duties of an insurance
licensee include “[s]exually related conduct affecting a person who is an observer or non-
consenting participant in the conduct” and “[m]ultiple convictions which demonstrate a
pattern of repeated and willful disregard for the law.” (Cal. Code Regs., tit. 10, § 2183.2,
subd. (b)(4) & (8).)
       In considering discipline of a licensee, the Department may determine the weight
to be accorded to a “substantially related crime or act” by applying the guidelines set
forth in California Code of Regulations, title 10, section 2183.3. These guidelines
include, but are not limited to: “The extent to which the particular act or omission has
adversely affected other person(s) or victim(s) … and the probability such adverse effects
will continue”; “[t]he recency or remoteness in time of the act, misconduct or omission”;
and “[t]he extenuating or aggravating circumstances surrounding the act, misconduct, or
omission.” (Cal. Code Regs., tit. 10, § 2183.3, subds. (a), (b) & (d).)
       Regarding whether the licensee has sufficiently rehabilitated such that he or she is
fit to hold an insurance license, the Department may consider all of the evidence
presented. When considering the revocation of an insurance license on the grounds of
conviction of a crime, the Department may consider criteria including, but not limited to:
the nature and severity of the act or misconduct; the total criminal record; the time that
has elapsed since commission of the act or misconduct; whether the licensee has
complied with any terms of parole, probation, restitution or other sanctions; whether the
licensee has made restitution or done anything to recompense the injured party to
alleviate the wrong or damage caused by the act or misconduct; and whether the licensee

                                              8.
has been significantly and/or conscientiously involved in community service. (Cal. Code
Regs., tit. 10, § 2183.4.)
       a.     The license revocation was not additional punishment.
       Here the ALJ found, and the trial court agreed, that appellant’s two misdemeanor
convictions for sexually related conduct provided the Department with a valid basis for
disciplining appellant. Appellant does not dispute the existence of the misdemeanor
convictions. Rather, appellant contends that the revocation of his license is improper
because it amounted to additional punishment for these convictions.
       The function of an administrative proceeding concerning the suspension or
revocation of a license is neither criminal nor quasi-criminal. (Ready v. Grady (1966)
243 Cal. App. 2d 113, 116.) A license suspension or revocation is not imposed to further
punish the individual but, instead, to protect the public from a dishonest, immoral,
disreputable or incompetent practitioner. (Ettinger v. Board of Medical Quality
Assurance (1982) 135 Cal. App. 3d 853, 856.) “The purpose of insurance licensing is to
protect the public by requiring and maintaining professional standards of conduct on the
part of licensees acting as such within this state.” (Goldberg v. Barger (1974) 37
Cal. App. 3d 987, 996.)
       Appellant bases his claim that the suspension constituted additional punishment
for his misdemeanor convictions on the trial court’s findings that there was a valid basis
for discipline and that the two victims testified regarding the “severe impact [appellant’s]
misconduct continues to have on their lives.” According to appellant, these findings
demonstrate that the Department was improperly punishing him for past criminal conduct
rather than seeking to protect the public.
       However, the trial court’s use of the term “discipline” does not indicate further
punishment for the underlying misdemeanors. Rather, “discipline of a license” is a term
of art used interchangeably with a license suspension or revocation proceeding. (Cal.
Code Regs., tit. 10, § 2183.3.) Further, when evaluating whether to revoke a license, the

                                             9.
Department may consider the extent to which the licensee’s misconduct affected other
persons or victims and the probability such adverse effects will continue. (Cal. Code
Regs., tit. 10, § 2183.3, subd. (a).) Thus, the trial court properly considered the “severe
impact” appellant’s conduct had on the victims in its analysis.
       b.     The finding that appellant poses a current risk to the public.
       Appellant also contends there is no evidence to support a finding that he poses any
current risk to the safety of the public. Appellant points to the testimony given by his
associates, family and friends that they have no concerns that appellant will engage in
similar conduct in the future and that appellant is a changed person.
       Contrary to appellant’s position, this testimony is far from conclusive on the issue
of his risk to the public. First, none of these witnesses were qualified to give such an
opinion. They were all lay witnesses, not experts in psychology or psychiatry.
Moreover, appellant’s therapist, Mavrogeorge, neither discussed appellant’s criminal
behavior nor offered an opinion as to whether appellant is likely to repeat this behavior.
       Appellant attributed his criminal offenses to his alleged pornography addiction but
did not present any evidence demonstrating the validity of his theory. As pointed out by
the ALJ, appellant’s actions “went beyond an irrational response to, or obsession with
pornography.”
       Finally, the accountability measures employed by appellant, primarily monitoring
his computer use, are directed at his pornography viewing, not his taking nonconsensual
photographs of exposed women. Thus, appellant did not meet his burden of establishing
administrative error. Accordingly, resolving all conflicts in the evidence and indulging
all reasonable inferences in favor of the trial court’s judgment, substantial evidence
supports the administrative finding that appellant poses a current risk to the public.
       c.     The finding that appellant’s rehabilitation was insufficient.
       As discussed above, when evaluating the rehabilitation of a licensee as part of a
revocation proceeding, the Department may consider criteria that includes the nature and

                                             10.
severity of the misconduct, the licensee’s total criminal record, whether the licensee has
complied with terms of probation or parole, whether the licensee has made restitution,
and whether the licensee has been involved in community service. (Cal. Code Regs.,
tit. 10, § 2183.4.) However these criteria are not exclusive.
          At the administrative hearing, the ALJ questioned appellant about the degree to
which his conduct in viewing internet pornography differed from his criminal offense.
Appellant responded that he did not think there was much difference between the two
because both are “immoral.” Appellant opined “that one can lead to the other, and that he
had ‘stepped over the line’ into illegal behavior.”
          The ALJ found that appellant’s explanation revealed a lack of insight into the
more troubling elements of his behavior in that both criminal offenses involved a breach
of trust in a longstanding professional or personal relationship. The ALJ concluded that
the criminal offenses “involved an abuse of power and victimization of those in
vulnerable positions. His conduct did not involve passive viewing of pornography.”
Rather, appellant’s conduct was active, nonconsensual and covert. The insurance office
camera scheme was relatively sophisticated, required a series of active steps to make each
recording, and was repeated on multiple occasions in his insurance work setting. The
ALJ noted that appellant’s recovery program to date was important and laudable.
Nevertheless, the ALJ found it surprising “that neither [appellant] nor Mr. Mavrogeorge
addressed the most weighty issue in this case – [appellant’s] gross abuse of power and
trust.”
          The ALJ determined “[Appellant’s] aggressive and harmful conduct evident in this
case cannot simply or fairly be characterized as just another manifestation of his
pornography addiction. Until such other matters are addressed, his rehabilitative efforts
remain incomplete.” The ALJ opined that appellant’s testimony at the hearing showed
appellant lacked appreciation for the seriousness of his offense and the victimization it
clearly encompassed. Further, Mavrogeorge’s letter only confirmed that appellant’s

                                              11.
individual counseling had focused “largely, if not solely, on ‘recovery from an addictive
disorder.’” Thus, the ALJ concluded that until appellant gained greater insight on these
other elements underlying his criminal offense, he is not a fit and proper person to hold
an insurance license.
       Appellant argues the weight of the evidence does not support the ALJ’s finding
that his rehabilitation was insufficient. According to appellant, the underlying problem
he needed to address was sexual impulsivity and an addiction to pornography. Appellant
contends he worked on those issues through his extensive therapy. Appellant also notes
that the Department’s accusation did not allege or suggest he engaged in activity
constituting an abuse of power and that neither criminal statute under which he was
convicted includes abuse of power as an element of the offense.
       However, the ALJ’s conclusion that appellant’s rehabilitation was incomplete was
based primarily on appellant’s own testimony regarding the nature of his offenses. It was
apparent from appellant’s attitude that he did not appreciate the seriousness of his
offense. From this and the fact that appellant preyed on a long-term friend and an
employee, the ALJ could reasonably find that appellant engaged in an abuse of power
and breach of trust. The criteria considered in evaluating rehabilitation need not be either
part of the Department’s accusation or an element of the underlying criminal offense.
(Cal. Code Regs., tit. 10, § 2183.4.)
       Further, appellant’s evidence of rehabilitation did not address the crimes of which
he was convicted, i.e., the nonconsensual photographing or video recording of exposed
women. Additionally, appellant did not offer any evidence to support his claim that his
alleged pornography addiction caused him to commit the criminal offenses. In fact,
appellant’s own testimony contradicts this alleged connection between his pornography
addiction and his crime. Appellant admitted that he photographed the exposed breasts of
his then friend in Nevada because he was “mad at her that night.” Thus, substantial



                                            12.
evidence supports the administrative finding that appellant’s rehabilitation was
incomplete.
       d.     The revocation penalty.
       Appellant argues that, because of his extensive rehabilitation efforts and the fact
that the license forms the basis of his livelihood, at most a restriction such as probation
should have been implemented. However, the propriety of a penalty is a matter vested in
the discretion of the administrative agency and its decision may not be disturbed absent a
manifest abuse of discretion. (Cadilla v. Board of Medical Examiners (1972) 26
Cal. App. 3d 961, 966.) In reviewing the penalty imposed by an administrative body,
neither a trial court nor an appellate court is free to either substitute its own discretion as
to the matter or interfere with the imposition of a penalty because in the court’s own
evaluation of the circumstances the penalty appears to be too harsh. The reviewing court
may interfere only when there is an arbitrary, capricious or patently abusive exercise of
discretion. (Ibid.)
       As discussed above, despite appellant’s sincere rehabilitation efforts, the ALJ
determined that appellant lacked appreciation for the seriousness of his offense and the
victimization it clearly encompassed and therefore his rehabilitation was incomplete.
This finding is supported by the weight of the evidence. In light of this finding, the
license revocation was not arbitrary or capricious. Thus, the Department did not abuse its
discretion in revoking appellant’s license.
3.     The trial court’s failure to issue a statement of decision was not prejudicial.
       Appellant requested a statement of decision. Appellant listed nine questions in his
request. The trial court denied appellant’s request on the ground that the trial was
completed in one day.
       The trial court erred in denying appellant’s request. Under Code of Civil
Procedure section 632, a statement of decision was required because appellant made the
request before the matter was submitted. (Jones v. Adams Financial Services (1999) 71

                                              13.
Cal.App.4th 831, 840.) Nevertheless, this error was not prejudicial and therefore does
not require reversal.2
       In a statement of decision, the trial court is required to explain the factual and legal
basis for its decision as to each of the principal controverted issues at trial. (Code Civ.
Proc., § 632.) However, the court need not address each question listed in the appellant’s
request. Rather, all that is required is an explanation of the factual and legal basis for the
court’s decision regarding such principal controverted issues at trial as are listed in the
request. (Miramar Hotel Corp. v. Frank B. Hall & Co. (1985) 163 Cal. App. 3d 1126,
1130.) Moreover, the title of the document is not determinative. (Id. at p. 1129.)
       In his petition for writ of mandate, appellant challenged four administrative
findings. Appellant argued that the weight of the evidence did not support the findings
that: (1) neither Mavrogeorge nor appellant addressed appellant’s gross abuse of power
and trust; (2) the Department is justifiably concerned about whether appellant poses a risk
to the safety of others; (3) appellant’s rehabilitation is incomplete; and (4) it would be
against public interest for petitioner to remain licensed.
       The trial court’s written decision addresses these challenged administrative
findings and thus serves the purpose of a statement of decision. Appellant disagrees.
According to appellant, the trial court did not explain the factual and legal basis for its
conclusion that the weight of the evidence supported finding the Department is justifiably
concerned about whether appellant poses a risk to the safety of others.
       Although the trial court did not specifically refer to each disputed finding, the
court stated it found the weight of the evidence supported the ALJ’s findings. Regarding


2      The issue of whether a trial court’s error in failing to issue a statement of decision
upon a timely request is reversible per se is pending before the California Supreme Court.
(F.P. v. Monier, review granted Apr. 16, 2014, S216566.) Nevertheless, as discussed
below, the trial court’s written decision satisfies the requirements of a statement of
decision.


                                             14.
this particular finding, i.e., the Department is justifiably concerned about whether
appellant poses a risk to other’s safety, the trial court noted that the evidence presented by
appellant on rehabilitation did not address the crimes of which appellant was convicted,
those crimes’ relation to appellant’s alleged pornography addiction, or the likelihood of
recurrence of the nonconsensual photographing or video recording of exposed women.
The trial court also found that appellant did not fully appreciate the difference between
his alleged pornography addiction and his criminal behavior. The trial court’s references
to this lack of evidence of rehabilitation, especially the likelihood of recurrence, and to
appellant’s lack of insight into the seriousness of his offense explain the basis for the trial
court’s conclusion that the finding is supported by the weight of the evidence.
       Appellant also objects to the trial court’s failure to address his question “[w]hether
the weight of the evidence supports a finding that [appellant] poses an actual and
significant current risk to the safety of consumers, insurance clients, employees, or other
business associates.” (Italics added.) Although similar to the finding discussed above,
there was no disputed administrative finding on this exact issue. Accordingly, it was not
relevant to the trial court’s review of the administrative decision.
       Appellant further argues that, by not issuing a statement of decision, the trial court
took away his ability to go through the statutory process for objecting to the statement of
decision. According to appellant, he could have pointed out that, contrary to the finding,
there was specific and unrefuted testimony that appellant addressed the “abuse of power
issues.” Appellant further contends he would also have pointed out the deficiencies
related to the “risk to the public” findings.
       “‘By filing specific objections to the court’s statement of decision a party
pinpoints alleged deficiencies in the statement and allows the court to focus on the facts
or issues the party contends were not resolved or whose resolution is ambiguous.’”
(Ermoian v. Desert Hosp. (2007) 152 Cal. App. 4th 475, 498.) Such objections to
ambiguities and omissions in the statement of decision’s factual findings prevent implied

                                                15.
factual findings being made on appeal. (Fladeboe v. American Isuzu Motors Inc. (2007)
150 Cal. App. 4th 42, 59.) A statement of decision that adequately explains the factual and
legal basis for the trial court’s decision on the controverted issues puts the case in a more
appropriate posture for appellate review and materially aids the appellate court’s
consideration of the issues on appeal. (Social Service Union v. County of Monterey
(1989) 208 Cal. App. 3d 676, 681.)
       However, the “deficiencies” that appellant alleges exist in the trial court’s decision
are not based on omissions or ambiguities. Appellant simply disagrees with the trial
court’s conclusions. We have an adequate record on appeal and have not made any
implied findings in the Department’s favor.
       Appellant has not been prejudiced by the trial court’s failure to issue a statement
of decision. Therefore, the trial court’s error does not require reversal of the judgment.
                                      DISPOSITION
       The judgment is affirmed.


                                                                  _____________________
                                                                        LEVY, Acting P.J.
WE CONCUR:


 _____________________
DETJEN, J.


 _____________________
FRANSON, J.




                                              16.